Order filed March 3, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00647-CV
                                  ____________

                           CELIL CAKIM, Appellant

                                        V.

                       ERIN NICOLE EATON, Appellee


                    On Appeal from the 328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-263570

                                     ORDER

      Appellant’s brief was originally due January 13, 2022, and he was granted an
extension on his motion to February 14, 2022 to file the brief. However, as of the
date of this order, no brief or further motion to extend time has been filed.
Accordingly, unless appellant files a brief with this court on or before March 24,
2022, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.